UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1078


In re: LAWRENCE VERLINE WILDER, SR.,

                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   May 21, 2015                   Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lawrence       Verline   Wilder,    Sr.,   petitions      for    a   writ   of

mandamus seeking an order reversing the dismissals of his civil

actions filed between 1997 and 2015.             We conclude that Wilder is

not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                  In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Wilder is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                       We

dispense     with    oral     argument   because       the    facts   and   legal

contentions    are    adequately    presented     in    the   materials     before

this court and argument would not aid the decisional process.

                                                                PETITION DENIED




                                         2